EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan on 10/19/2021.

The application has been amended as follows: 
1. (Currently Amended) A fabricating method of a non-enzyme sensor element, comprising: 
a printing step, wherein a conductive material is printed on a surface of a substrate to form a working electrode, a reference electrode and an auxiliary electrode, and a porous carbon material is printed on the working electrode to form a porous carbon layer; 
a coating step, wherein a graphene film material is coated on the porous carbon layer of the working electrode to form a graphene layer; and 
an electroplating step, wherein an electroplating solution is prepared and used to electroplate , and 
wherein the electroplating solution is used to oxidize the electroplated metal to form the metal oxide of the catalyst layer.
25boric acid

Cancel claims 6-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to claim 1 to include the electroplating solution is used to oxidize the electroplated metal to form the metal oxide of the catalyst layer overcomes the closest prior art of record.
The closest art is US 5,326,454 which oxidizes a deposited metal coating by reversing the polarity of the current/voltage. This is different than depositing the metal and forming the metal oxide using a pulse constant current deposition process.
Other art uses a post deposition heat treatment process to convert the metal to a metal oxide or deposits the metal oxide directly from the solution, thus not electroplating the metal prior to the oxide formation. Prior art includes US 8,551,317, US 4,384,928 and US 2019/0119822.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1794

/BRIAN W COHEN/Primary Examiner, Art Unit 1794